                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

DAVID E. SNIDER                 )
                                )
    Plaintiff,                  )
                                )
      v.                        )                 CASE NO. 3:18-cv-00250-MGG
                                )
COMMISSIONER OF SOCIAL SECURITY )
                                )
    Defendant.                  )

                                OPINION AND ORDER

       Plaintiff, David E. Snider (“Snider”) filed his complaint in this Court seeking

reversal of the Social Security Commissioner’s final decision to deny his application for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under

Titles II and XVI of the Social Security Act. This Court may enter a ruling in this matter

based on the parties’ consent pursuant to 28 U.S.C. § 636(b)(1)(B) and 42 U.S.C. § 405(g).

For the reasons discussed below, the Court reverses and remands the decision of the

Commissioner of the Social Security Administration (“SSA”).

I.     OVERVIEW OF THE CASE

       Snider alleges an onset of disability on August 30, 2013, based on limitations

arising from permanent nerve damage in his right arm, chronic back pain, lumbar

degenerative disc disease, spina bifida, bilateral carpal tunnel, diabetes, chronic ankle

pain, poor memory and balance issues following a stroke, vascular dementia,

cervicalgia/cervicogenic headaches, and cubital tunnel syndrome. Snider was 50 years
old on the alleged onset date. Snider completed high school and worked as a shipping

and receiving clerk and a tractor trailer truck driver before the alleged onset date.

        Snider’s applications for DIB and SSI on December 19, 2014, were denied initially

and upon reconsideration. Following a March 9, 2017, hearing, the Administrative Law

Judge (“ALJ”) issued a decision on April 17, 2017, affirming the SSA’s denial of benefits.

The ALJ found that Snider is not able to perform any past relevant work. [DE 10 at 54–

55]. The ALJ reached this conclusion after finding that Snider has (1) moderate

limitations in understanding, remembering, or applying information; interacting with

others; concentrating, persisting, or maintaining pace; and adapting or managing

himself and (2) the residual functional capacity (“RFC”) to perform light work as

defined by the Social Security regulations 1 with some limitations. [Id. at 48–49]. The ALJ

further found, based upon the testimony of the vocational expert, that Snider can to

meet the requirements for employment as a bench assembler, electronics worker, and

production assembler as those jobs are defined by the Dictionary of Occupational Titles.

[Id. at 55]. Accordingly, the ALJ denied Snider’s claims for benefits.

        On February 7, 2018, the Appeals Council denied Snider’s request for review,

making the ALJ’s decision the final decision of the Commissioner.

II.     DISABILITY STANDARD

        In order to qualify for DIB or SSI, a claimant must be “disabled” under the Social

Security Act (“Act”). A person is disabled under the Act if “he or she has an inability to



1
 Regulations governing applications for DIB and SSI are almost identical and are found at 20 C.F.R. § 404
and 20 C.F.R. § 416 respectively. This order will only refer to 20 C.F.R. § 404 for efficiency.

                                                    2
engage in any substantial gainful activity by reason of a medically determinable

physical or mental impairment which can be expected to last for a continuous period of

not less than twelve months.” 42 U.S.C. § 423(d)(1)(A).

       The Commissioner’s five-step inquiry in evaluating claims for disability benefits

under the Act includes determinations as to: (1) whether the claimant is doing

substantial gainful activity (“SGA”); (2) whether the claimant’s impairments are severe;

(3) whether any of the claimant’s impairments, alone or in combination, meet or equal

one of the Listings in Appendix 1 to Subpart P of Part 404; (4) whether the claimant can

perform her past relevant work based upon her RFC; and (5) whether the claimant is

capable of making an adjustment to other work. 20 C.F.R. § 404.1520; see also Kastner v.

Astrue, 697 F.3d 642, 646 (7th Cir. 2012). The claimant bears the burden of proof at every

step except Step Five. Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000).

III.   STANDARD OF REVIEW

       On judicial review, the Act requires that the Court accept the Commissioner’s

factual findings as conclusive if supported by substantial evidence. 42 U.S.C. § 405(g);

Clifford, 227 F.3d at 869. Thus, a court reviewing the findings of an ALJ will reverse only

if the findings are not supported by substantial evidence or if the ALJ has applied an

erroneous legal standard. Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005).

Substantial evidence must be “more than a scintilla but may be less than a

preponderance.” Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). Thus, substantial

evidence is simply “such relevant evidence as a reasonable mind might accept as




                                               3
adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Kepple

v. Massanari, 268 F.3d 513, 516 (7th Cir. 2001).

       A court reviews the entire administrative record but does not reconsider facts, re-

weigh the evidence, resolve conflicts in evidence, decide questions of credibility or

substitute its judgment for that of the ALJ. Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir.

2005). Thus, the question upon judicial review is not whether the claimant is, in fact,

disabled, but whether the ALJ “uses the correct legal standards and the decision is

supported by substantial evidence.” Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

The ALJ must build a logical bridge from the evidence to his conclusion and a

reviewing court is not to substitute its own opinion for that of the ALJ, or to re-weigh

the evidence. Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005). Even if an ALJ

commits a legal or factual error, the error does not warrant remand unless it is harmful.

Parker v. Astrue, 597 F.3d 920, 924 (7th Cir. 2010).

       Minimally, an ALJ must articulate his analysis of the evidence to allow the

reviewing court to trace the path of his reasoning and to be assured that the ALJ

considered the important evidence. Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2005). In

reaching his decision, an ALJ must “consider all relevant medical evidence and cannot

simply cherry-pick facts that support a finding of non-disability while ignoring

evidence that points to a disability finding.” Denton v. Astrue, 596 F.3d 419, 425 (7th Cir.

2010). However, the ALJ need not specifically address every piece of evidence in the

record to present the requisite “logical bridge” from the evidence to his conclusions.

O’Connor-Spinner v. Astrue, 627 F.3d 614, 618 (7th Cir. 2010). The ALJ must simply

                                              4
provide a glimpse into the reasoning behind his analysis and the decision to deny

benefits. Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001).

IV.    ANALYSIS

       A.     Issues for Review

       In challenging the ALJ’s decision, Snider’s concerns focus on three alleged errors

in the RFC determination. A claimant’s RFC is the most activity in which he can engage

in a work setting despite the physical and mental limitations that arise from his

impairments and related symptoms. 20 C.F.R. § 404.1545(a)(1). Here, the ALJ found that

Snider has the RFC

       to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
       where [he] can occasionally climb ramps and stairs, but must avoid
       ladders, ropes, and scaffolds. . . . can occasionally balance, stoop, kneel,
       crouch, and crawl. . . . can remember and follow simple but not detailed
       instructions, and can perform assigned tasks but not always at a
       production rate pace, but can meet end of day goals. . . . can occasionally
       adapt to rapid changes. . . . can frequently perform handling and fingering
       bilaterally.

[DE 10 at 49]. Snider alleges that in defining his RFC, the ALJ (1) improperly weighed

the medical opinion evidence, particularly the opinion of his primary care physician,

Christopher Ricketts, M.D.; (2) improperly discounted his symptom testimony and

failed to consider his impairments in combination; and (3) failed to account for the

moderate limitations arising from his mental impairments. Based on these alleged,

harmful errors, Snider argues that the ALJ’s RFC assessment is unsupported by

substantial evidence and requests remand.




                                              5
       B.     Weight of Medical Opinion Evidence

              1.     Relevant Background

       In support of his disability applications, Snider submitted medical records from

various treating physicians including his primary care physician, Dr. Ricketts. Snider

made no fewer than 29 visits to Dr. Ricketts between October 2014 and February 2017.

Dr. Ricketts treated Snider’s chronic health conditions, ordered imaging and testing,

and referred Snider to multiple specialists, including a gastroenterologist, neurologists,

pain management doctors, and physical therapists. Dr. Ricketts also provided a Medical

Source Statement (“MSS”) dated January 26, 2017, in which he opined that Snider could

lift twenty pounds occasionally and less than ten pounds frequently; could stand and

walk less than two hours and sit less than two hours in an eight-hour workday; needed

to alternate between sitting and standing/walking; would need to lie down once a shift;

had limited ability to reach, handle, finger, feel, push, and pull; needed written

reminders due to dementia; and would be absent from work more than four days per

month due to his impairments or treatment. [DE 10 at 1435-36]. The ALJ granted only

“little evidentiary weight” to Dr. Ricketts’ opinions stating that “these opinions are not

consistent with his longitudinal treatment history, which is reflective of essentially

conservative care.” [DE 10 at 54].

       Snider’s care had included ankle surgery in November 2011, anterior

decompression surgery with instrumentation and fusion in September 2012, right carpal

tunnel release surgery in January 2015, cubital tunnel releases in January 2015 and May

2016, and left carpal tunnel release surgery in November 2015. Dr. Ricketts specifically

                                             6
referred Snider to pain management doctors in 2015. From about October 2015 through

October 2016, Snider underwent pain reduction procedures including medical branch

blocks, radiofrequency nerve ablation, lumbar epidural steroid injections, and knee

injection. Additionally, Snider was prescribed pain medications directed at his

musculoskeletal issues as well as his headaches or migraines. Further, Snider was

evaluated in February 2017 by Dr. Thomas Curfman, a neurologist referred by Dr.

Ricketts, to address Snider’s reportedly worsening memory problems. The ALJ reported

Snider’s chronology of treatment generally in her decision before concluding that Dr.

Ricketts’ opinions were only worthy of little evidentiary weight. [DE 10 at 49–54].

       In support of her discounting of Dr. Ricketts’ opinions, the ALJ simply cited to

four exhibits, which included Dr. Ricketts’ Office Treatment Records from October 23,

2014, through February 3, 2017. The records in these four exhibits constitute almost 40

of the approximately 1000 pages of Snider’s medical records presented to the ALJ for

consideration. The ALJ’s decision only references parts of two of the four exhibits she

cited. For instance, the ALJ noted that as his February 2015 office visit, Snider “reported

that he was doing well from his carpal tunnel syndrome release [in January 2015], and

overall, he felt well . . . . [and] that the Wellbutrin had helped his mood, but that he had

started smoking again and wanted Chantix for smoking cessation.” [DE 10 at 52].

       As part of the disability process, State Agency medical and psychological

consultants also examined Snider in August 2014 and February 2015. Then non-

examining, consultative physicians reviewed Snider’s medical records and opined

about his limitations. In February 2015, a reviewing psychologist determined that

                                             7
Snider has a severe mental impairment and assessed him with moderate restrictions in

activities of daily living, social functioning, and maintaining concentration, persistence,

and pace. The reviewing psychologist then opined that Snider retains the mental RFC to

understand, remember, and carry out unskilled tasks, relate on at least a superficial and

ongoing basis with co-workers and supervisors, attend to tasks for sufficient periods of

time to complete tasks, and manage the stresses involved with unskilled work. [DE 10

at 142–43]. The consultative psychologist’s opinion was confirmed by a second non-

examining State Agency psychologist in July 2015.

       In March 2015, a reviewing physician assessed Snider’s physical impairments

and opined that he retains an RFC for light work but limited to frequently climbing

ramps and stairs; occasionally climbing ropes, ladders, and scaffolds; and frequently

balancing, stopping, kneeling, crouching, and crawling. [DE 10 at 139–41]. The

consultative physician’s opinion was confirmed by another non-examining State

Agency physician in July 2015.

       The ALJ granted some weight to the opinions of the State Agency medical and

psychological consultants. As she did with regard to Dr. Ricketts’ opinions reflected in

his MSS, the ALJ cited the six exhibits encompassing the State Agency consultants’

opinions with notation that “these opinions are generally consistent with the [evidence]

in the record.” [DE 10 at 54]. The ALJ’s RFC determination reflects the opinions of the

State Agency consultants almost verbatim, with the addition of a restriction limiting

Snider to frequent handling and fingering bilaterally.



                                             8
               2.     Legal Standard

       Generally, more weight is given to the opinions of treating sources because they

are more familiar with a claimant’s conditions and circumstances. Gudgel v. Barnhart,

345 F.3d 467, 470 (7th Cir. 2003). For claims like Snider’s filed before March 27, 2017, a

treating source’s opinion is given controlling weight if it is “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with other substantial evidence” in the record. 20 C.F.R. § 404.1527(c)(2).

When a treating source’s opinion is not given controlling weight, the ALJ must consider

the following factors: (1) the examining relationship, (2) the treatment relationship,

specifically its length, nature, and extent, of the treatment relationship, (3) the

supportability of the opinion, (4) its consistency with the record as a whole, and (5) the

specialty of the treating source. 20 C.F.R. § 404.1527(c); see also Moss v. Astrue, 555 F.3d

556, 561 (7th Cir. 2009); Bauer v. Astrue, 532 F.3d 606, 608 (7th Cir. 2008).

       Additionally, the ALJ must provide good reasons in his decision for the weight

given to the treating source’s opinion and must not substitute his own judgment for the

physician’s opinion without relying on other medical evidence or authority in the

record. Id.; see also Sharbeck v. Barnhart, 390 F.3d 500, 503 (7th Cir. 2004); Clifford, 22 F.3d

at 869. Therefore, an ALJ cannot play the role of doctor and interpret medical evidence

when he or she is not qualified to do so and cannot disregard medical evidence that is at

odds with the ALJ’s unqualified interpretation. Murphy v. Astrue, 496 F.3d 630, 634 (7th

Cir. 2007).




                                                9
              3.     Analysis

       In challenging the ALJ’s decision to afford little rather than controlling weight to

Dr. Ricketts’ opinions, Snider contends that the ALJ (1) failed to provide good reasons

for discounting Dr. Ricketts’ opinions in favor of the State Agency consultants’

opinions; (2) failed to consider the record as a whole, including records of Snider’s

medical treatment after the State Agency consultants issued their opinions in early 2015;

and (3) disregarded evidence at odds with the ALJ’s conclusion. Snider’s arguments are

persuasive.

       First, Snider directs the Court’s attention to considerable medical evidence in the

record that is not accounted for in the four exhibits the ALJ cites in support of her

decision to discount Dr. Ricketts’ opinions. Thus, the ALJ has not demonstrated that she

considered the record as a whole, including evidence contrary to her own conclusions,

in weighing the medical opinion evidence.

       Second, the ALJ’s brief explanation for discounting Dr. Ricketts’ opinions does

not cite with enough particularity which evidence is inconsistent with Snider’s

longitudinal treatment history or why his treatment reflects conservative care. Instead,

the ALJ cites broadly to almost all of Dr. Ricketts’ Office Treatment Notes for the two-

and-a-half years he treated Snider and expects this Court to discern the supposed

inconsistency and agree blindly with her that Snider’s treatment constituted

conservative care—a conclusion that is hard to understand without more explanation

given the long list of surgeries, procedures, testing, treatments, office visits, and

medications in Snider’s medical record. In so doing, the ALJ failed to create the

                                             10
necessary logical bridge between the evidence and her conclusion. See Haynes, 416 F.3d

at 626; cf. United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges are not like

pigs, hunting for truffles buried in briefs.”). Moreover, the ALJ’s abbreviated discussion

of weight given to Dr. Ricketts’ opinions failed to account for all the Section 1527

factors.

       Third, the ALJ’s chronological recitation of Snider’s treatment before reporting

her conclusion about the weight to be afforded the medical opinion evidence clearly

shows her awareness that Snider underwent considerable medical care after the State

Agency consultants reviewed his records in early 2015. Indeed, the ALJ reports that

after the 2015 State Agency opinions, Snider underwent imaging and testing that

revealed abnormalities in his cervical spine and physical changes to his brain as well as

another carpal tunnel release surgery and a cubital tunnel release surgery. The ALJ also

acknowledged Snider’s allegations of worsening symptoms and new diagnoses related

to his memory and concentration problems. Yet the ALJ still afforded more weight to

the State Agency consultants’ 2015 opinions based on arguably stale evidence than she

afforded to Dr. Ricketts’ January 2017 opinions that necessarily considered almost two

more years of Snider’s medical history.

           “An ALJ should not rely on an outdated assessment if later evidence containing

new, significant medical diagnoses reasonably could have changed the reviewing

physician’s opinion.” Moreno v. Berryhill, 882 F.3d 722, 728 (7th Cir. 2018), as amended on

reh'g (Apr. 13, 2018) (citing Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016)

(remanding where a later diagnostic report “changed the picture so much that the ALJ

                                              11
erred by continuing to rely on an outdated assessment”); Goins v. Colvin, 764 F.3d 677,

680 (7th Cir. 2014) (remanding after ALJ failed to submit new MRI to medical scrutiny)).

Without meaningful explanation, the ALJ here favored outdated medical opinions

despite having access to a more updated opinion from Dr. Ricketts. Any reasons she

may have had to do so are not adequately reflected in her decision.

       In the end, Snider has demonstrated that the administrative record contains

evidence that may contradict the ALJ’s conclusions that Dr. Ricketts’ opinions were

inconsistent with Snider’s longitudinal treatment history and that Snider’s treatment

history reflected conservative care. By failing to articulate with greater specificity the

rationale for her conclusions, the ALJ fail to support her decision to discount Dr.

Ricketts’ medical opinions in favor of the State Agency consultants’ outdated opinions

with substantial evidence. Accordingly, this case must be remanded to the SSA for

further consideration of Snider’s applications for DIB and SSI.

       C.     Subjective Symptom Analysis

       The ALJ also discounted Snider’s allegations at the hearing that he could not

work due to symptoms arising from his back issues, pain, elbow and hand issues, and

memory problems. In assessing a claimant’s RFC, an ALJ must consider all the evidence

in an individual’s record, as well as the intensity and persistence of the individual’s

symptoms. SSR 16-3p. The ALJ must articulate his comparison of the evidence to the

claimant’s allegations sufficiently to assure the reviewing court that all the evidence

was considered and to allow the court to trace the ALJ’s reasoning. Carlson v. Shalala,

999 F.2d 180, 181 (7th Cir. 1993).

                                             12
       Here, the ALJ concluded that Snider’s “medically determinable impairments

could reasonably be expected to cause the alleged symptoms; however, [his] statements

concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record.” [DE 10

at 50]. The ALJ then found that Snider’s allegations were not consistent with the

evidence because (1) “[s]ince the alleged onset date, [Snider] has had essentially

conservative treatment for the cervical and lumbar degenerative disk disease;” (2) there

are “no surgical referrals in the medical evidence of record; (3) Dr. Ricketts’ longitudinal

treatment “is reflective of essentially conservative care;” (4) Snider’s “carpal tunnel

syndrome has been managed with releases and medications;” and (5) “Dr. Ricketts

diagnosed [Snider] with vascular dementia with depression” while one of the

neurologists to whom Dr. Ricketts referred Snider, Dr. Curfman, only diagnosed him

“with attention problems” and advised him “to continue using his CPAP [for sleep

apnea] and to exercise.” [Id. at 53–54]. Yet, the ALJ once again cites the same four

exhibits that include Dr. Ricketts’ Office Treatment Records. She only provided a

specific citation to Dr. Ricketts’ diagnosis of vascular dementia with depression in

February 2017 and Dr. Curfman’s competing diagnosis and treatment recommendation.

       An ALJ’s credibility determination is treated deferentially and will only be

overturned if it is “patently wrong” or “lacks explanation or support.” Cullinan v.

Berryhill, 878 F.3d 598, 603 (7th Cir. 2017) (citing Murphy v. Colvin, 759 F.3d 811, 816 (7th

Cir. 2014)). “A credibility determination lacks support when it relies on inferences that

are not logically based on specific findings and evidence.” Id. Infrequent treatment or

                                             13
failure to follow a treatment plan can support an adverse finding regarding the severity

of an individual’s subjective symptom complaints. SSR 16-3p.

       Snider contends that the ALJ substituted her own opinion over that of expert

medical opinion in discounting the symptom testimony and failing to consider Mr.

Snider’s impairments in combination resulting in a flawed RFC. In support, Snider once

again argues that his treatment was not conservative. Snider also points to evidence in

the record of his history of surgical referrals that contradicts the ALJ. Moreover, Snider

has identified evidence, as discussed above, of his consistent attempts to obtain relief of

his symptoms by visiting medical specialists, trying different medications and

prescribed treatments, and undergoing multiple surgeries. “Persistent attempts to

obtain relief of symptoms, such as increasing dosages and changing medications, trying

a variety of treatments, referrals to specialists, or changing treatment sources may be an

indication that an individual’s symptoms are a source of distress and may show that

they are intense and persistent.” SSR 16-3p.

       Furthermore, the ALJ’s credibility determination is based on her impermissibly

selective omission of any accounting for symptoms consistent with Snider’s medical

diagnoses and treatments after the early 2015 State Agency opinions were issued. See

Scott v. Astrue, 647 F. 3d 734, 740 (7th Cir. 2011). Snider points to evidence regarding his

severe headaches after the 2015 State Agency review and argues that the ALJ dismissed

them as “non-severe” without addressing the medical findings and treatment evidence

concerning those headaches. The Commissioner does not directly address this issue.

However, the ALJ’s abbreviated discussion of Snider’s headaches suggests that the ALJ

                                             14
did not fully account for the effect of the headaches, in combination with his other

impairments, on his symptoms. In other words, the ALJ’s decision does not assure this

Court that she considered all the evidence relevant to the subjective symptom analysis.

See SSR 16-3p; see also Yurt v. Colvin 758 F.3d 850, 860 (2014) (“The fact that the

headaches standing alone were not disabling is not grounds for the ALJ to ignore them

entirely—it is their impact in combination with Yurt's other impairments that may be

critical to his claim.”).

       As such, the ALJ’s subjective symptom analysis lacks explanation or support and

cannot stand. See Cullinan, 878 F.3d at 603. Accordingly, the Court must remand based

on this error as well.

       D.      Moderate Limitations in Mental RFC

       As demonstrated above, the ALJ’s RFC is not supported by substantial evidence

because of her lack of logical bridge from the evidence of record to her conclusions

about Snider’s medical opinion evidence and his subjective symptoms. Snider also

argues that the ALJ failed to incorporate limitations in his RFC consistent with her

finding in the Step 3 Listing Analysis that he has moderate limitations in the Paragraph

B mental categories of interacting with others, adapting or managing himself, and

concentrating, persisting or maintaining pace. Without further analysis here, the Court

directs the ALJ on remand to ensure that all of Snider’s limitations supported by the

medical record, including all mental limitations, are incorporated into his RFC. See O-

Connor-Spinner, 627 F.3d at 619.




                                             15
III.   CONCLUSION

       For the reasons stated herein, the Court concludes that the ALJ’s decision was

not supported with substantial evidence. Therefore, the Court now REVERSES the

Commissioner’s decision and REMANDS this matter to the Commissioner for further

proceedings consistent with this opinion. The clerk is DIRECTED to terminate this case

in favor of Snider.

       SO ORDERED this 12th day of September 2019.



                                                s/Michael G. Gotsch, Sr.
                                                Michael G. Gotsch, Sr.
                                                United States Magistrate Judge




                                           16
